DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment

Applicant’s Amendment of 11/24/2021, is acknowledged. No new claims are added or cancelled. Claims 1-20 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Dirksen et al. (20010053489 A1, herein after referred to Dirksen-489) in view of Dirksen et al. (20050117148 A1, herein after referred to Dirksen-148).
Regarding claim 1, Dirksen-489. discloses (see Fig. 1) a method for determining a mechanical deviation on a displacement path of a zoom optical unit (see paragraph [0087] discloses: a focus error detection system for determining a deviation between the focal or image plane of the projection lens system PL and the surface of the photoresist layer PR on the substrate W, a mechanical deviation is formed between photoresist and image plane, also lens system PL is a considered as zoom optical system since paragraph [0086] states The projection system PL has, for example, a magnification M=1/4, one with the ordinary skill in the art would recognize optical system having a 
introducing an optical marking (MA) into the beam path (b-b”) at a position of the beam path that is situated between the object to be recorded (LA) and the zoom optical unit (PL) as a result of which the optical marking passes the zoom optical unit and is subsequently imaged on an image (W); 
detecting and determining a position of the optical marking in the image of the optical marking (see paragraph [0087], discloses”  an interferometer system for determining the X and Y positions and the orientation of the substrate holder and hence of the substrate, and a focus error detection system for determining a deviation between the focal or image plane of the projection lens system PL and the surface of the photoresist layer PR on the substrate W”); and 
comparing the determined position of the detected optical marking with a reference position of the optical marking in order to determine the mechanical deviation on the displacement path of the zoom optical unit (paragraph [0087] further discloses a measuring systems are parts of servo systems which comprise electronic signal-processing and control circuits and drivers, or actuators, with which the position and orientation of the substrate and the focusing can be corrected with reference to the signals supplied by the measuring systems). 
Dirksen-489 do not state the sensor is an electronic image sensor.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use electronics image sensor as disclosed by Dirksen-148 with the device of Dirksen-489 for the purpose of determining an aberration (see paragraph [0148]).

Regarding claim 2, Dirksen-489. discloses (see Fig. 1)  the optical marking is formed by a light modified by an imageable mark (mask MA, see paragraph [0105]) or by a light beam (projection beam PB, see paragraph [0106]).
 
Regarding claim 6, Dirksen-489 a method for correcting a displacement error of an image recorded using an image sensor (see paragraph [0087]), wherein the displacement error is caused by a mechanical deviation on a displacement path of a zoom optical unit (PL), and wherein the method comprises the following steps:
determining the mechanical deviation on the displacement path of the zoom optical unit using a method as claimed in claim 1 (as in stated in claim 1 above); and selecting a region of the image to be corrected according to the mechanical deviation determined previously (paragraph [0087] further discloses correction of focusing inherently discloses correction of error due to deviation of lens and region of mask).

Regarding claim 7, Dirksen-489 a method further includes the mechanical deviation on the displacement path of the zoom optical unit is determined continuously 

Regarding claim 8, Dirksen-489. discloses (see Fig. 1) An electronic image recording apparatus for recording an image of an object comprising:   
Image sensor (PR is a photo resist which is developed by image of a mask is considered as image sensor),
a zoom optical unit (PL), which is arranged in a beam path (b-b’) between the object to be recorded (LA) and the image sensor (PR); and 
a marking means (MA) for introducing an optical marking into the beam path at a position of the beam path that is situated between the object to be recorded and the zoom optical unit. 
Dirksen-489 do not state the sensor is an electronic image sensor.
Dirksen-148 discloses semiconductor radiation sensor (see paragraph [0145]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use electronics image sensor as disclosed by Dirksen-148 with the device of Dirksen-489 for the purpose of determining an aberration (see paragraph [0148]).

Regarding claim 9, Dirksen-489 discloses (see Fig. 1) the image recording apparatus comprises an image processing unit (see paragraph [0051]) that is embodied to carry out a method as claimed in claim 1 (claim 1 discloses the method).

Regarding claim 10, Dirksen-489 discloses (see Fig. 1) the marking means comprises a partly transmissive splitter element (MA, mask is transmissive element splitting portion of light by blocking light and transmitting other portion)  , which is arranged at the position of the beam path that is situated between the object to be recorded and the zoom optical unit (MA is within PB-B-B’ light beam) . 

Regarding claim 11, Dirksen-489 it comprises a reflected light illumination source (LA-RE, see paragraph [0086]), wherein the marking means comprises an imageable mark (MA, mask is imageable mark), which is arranged in a beam path between the reflected light illumination source and the partly transmissive splitter element(MA is within PB-B-B’ light beam). 

Regarding claim 14, Dirksen-489 discloses (see Fig. 1) the marking means comprises a laser light source (LA-RE, see paragraph [0086]) which is directed on the partly transmissive splitter element (MA). 

Regarding claim 15, Dirksen-489 discloses (see Fig. 1) the apparatus furthermore comprises a marking sensor (PR) for receiving the light that has passed through the zoom optical unit (PL) and that includes the optical marking.

Allowable Subject Matter
Claim 3 is allowed.
As to claim 3, although the prior art teaches examples of electronic image recording apparatus, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 12-13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the entire structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 4-5 depends on claim 3 and allowed for the same reason.

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 12-13
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
  
Response to Arguments
 Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant stated that Dirksen-489 fails to show number of additional features.
	(1) Applicant stated that claim 1 requires an object to be recorded which is not shown by Dirksen-489, LA is light source and it is not an object to be recorded.
Examiner has interpreted LA as an object to be recorded since LA provides light that passes through mask and forms an image and develops photoresist i.e. recording light.
	(2)  Applicant stated that claim 1 requires introducing optical marking into the beam path at a position of the beam path that is situated between the object to be recorded and a zoom optical unit. Dirksen-486 does not provide zoom lens.
	Examiner has interpreted PL as a zoom optical unit since at paragraph {0099] discloses the projection lens system had a magnification M=1/4 indicating Optical system PL having magnification functioning as a zoom optical system.
(3) Applicant stated that claim 1 requires a comparison step that is performed to determine the mechanical deviation on the displacement path of the zoom optical unit. Dirksen-489 does not show a mechanical deviation on the displacement path of the zoom optical unit as in the claim. Examiner has considered .

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 13, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872